DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification dated Dec. 30, 2020 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo, US 2009/0056288 (“Waldo”) in view of Sellers et al., US 2009/0000471 (“Sellers”).  Claims 6 and 7 are rejected under 35 U.S.C. 103 as being ldo in view of Sellers and in further view of MacLiver et al., US 2009/0113858 (“MacLiver”).
Claim 1 discloses an apparatus for cleaning a diesel particulate filter including, inter alia, at least one cleaning head on each of two ends of the filter and at least one movable guide control for each of the heads.  Each guide control is configured to rotate the respective cleaning head about a centerline of the filter while the filter remains stationary.
Waldo discloses an apparatus (DPF cleaning apparatus, fig. 7, pt. 100, [0066]) for cleaning a diesel particulate filter (filter, fig. 7, pt. 106, [0066]) including, inter alia, at least one cleaning head on each of two ends of the filter (heads, fig. 7, pts. 110a, 110b, [0066]).  

    PNG
    media_image1.png
    965
    748
    media_image1.png
    Greyscale

When the filter 106 is cleaned, the heads 110a, 110b remain stationary and the filter 106 rotates, so that compressed air nozzles 112 contained on each head 110a, 110b supply pressurized gas for cleaning each end of the filter 106.  Waldo, fig. 7, [0066], [0067].  By rotating the filter 106 with the nozzles 110a, 110b stationary, the nozzles 112 move over the whole of the first and second end faces of the filter 106 onto which they are directed so that compressed air is directed into substantially all of the cells contained in the filter.  Id. at [0017].
Therefore, Waldo differs from claim 1 because the heads 110a, 110b do not each contain a movable guide control configured to rotate each head about a centerline of the filter 104 while the filter remains stationary.
However, in the analogous art of cleaning diesel filters, Sellers discloses a service system 10 that uses compressed air to clean a filter 30.  Sellers, fig. 9, [0029], [0070].  The service system 10 comprises an end effector 90a that supplies compressed air to one end of the filter 30 for cleaning.  Id. at [0071].  The effector 90a comprises a media interface portion 96a that rotates with respect to the filter 30 to alter the distribution of flow across the filter 30, while the filter 30 remains stationary.  Id.  

    PNG
    media_image2.png
    1000
    1396
    media_image2.png
    Greyscale

It would have been obvious for Waldo’s compressed gas heads 110a, 110b to rotate with respect to the filter 106 while the filter 106 remains stationary—instead of the configuration in fig. 7 where the heads 110a, 110b are stationary while the filter 106 rotates—because this method of cleaning a stationary filter with a rotating compressed air supply is understood in the art as an alternative method of distributing compressed air across a diesel filter for cleaning.  Sellers, fig. 9, [0070], [0071].  This modification also would have been obvious because it would result in the elimination of Waldo’s turntable 104.
With this alteration, Waldo teaches the limitations of claim 1:
“Apparatus (DOF cleaning apparatus, fig. 7, pt. 100, [0066]) for cleaning a diesel particulate filter (filter, fig. 7, pt. 106, [0066]) having a plurality of axially-extending filter cells (the vertically extending cells in the filter media, [0078]), including:
at least one cleaning head on each of two ends of the filter (heads, fig. 7, pts. 110a, 110b, [0066]), each of said cleaning heads sized and shaped to operatively cover a plurality of said filter cells on one of the ends of the filter simultaneously (as each head 110a, 110b comprises a plurality of nozzles 112, fig. 7, [0066]);
at least one movable guide control for each of said heads (the mechanism that allows each head 110a, 110b to rotate, in view of Sellers as explained above, Sellers, [0071]), said guide control configured to rotate said head about a centerline of the filter while the filter remains stationary (as the heads 110a, 110b would rotate around the centerline of the filter 106  while the filter 106 is stationary in view of Sellers, instead of the filter 106 rotating around its centerline while the heads 110a, 110b remain stationary as in fig. 7 of Waldo, Waldo, fig. 7, [0066]; Sellers, [0071]) so that all filter cells at the 
said guide control configured to control rotation of said cleaning heads so that no single filter cell is simultaneously covered by a head on each end of the filter cells (as the heads 110a, 110b are offset from one another so that none of the nozzles 112 are aligned in direct opposition, [0067]).”
Claim 2 requires that for the apparatus of claim 1, a mounting element holds the filter in a generally horizontal orientation during the cleaning process.  
It would have been obvious for Waldo’s system 100 to hold the filter 106 in a horizontal orientation because Sellers teaches that a diesel filter 30 can be cleaned in this position, and this rearrangement would not significantly alter the operation of the device as the compressed air in Waldo would still be able to remove particulate matter from the filter 106.  Sellers, fig. 9, [0070], [0071]; MPEP 2144.04(VI)(C) .
Regarding claim 4, Waldo teaches the limitations of the claim:
“The apparatus of Claim 1, further including an air strip opening provided sot that air which passes over the cleaning head covers the plurality of cells in a single pass (couplings, fig. 7, pt. 120, [0066]).”
Regarding claim 5, Waldo teaches the limitations of the claim:
“The apparatus of Claim 1, further including a cabinet in which the filter and the heads are positioned during cleaning of the filter (cabinet, fig. 7, pt. 102, [0066]), said cabinet having a relatively upper area in which an air filter is positioned (the area of the 
Claim 6 requires that the apparatus of claim 5 further includes an internal dust collection system for collecting and removing debris.  Claim 7 requires that the apparatus of claim 5 further includes a dust collection system for collecting the debris, wherein the dust collection system is separate from the cabinet.
Waldo does not explicitly disclose the mechanism at the bottom of cabinet 100.  However, it would have been obvious for the bottom of the cabinet 100 to contain a hopper for collecting the debris discharged from the filter 106, with the hopper emptying the debris into a collection bin external from the cabinet 100 because MacLiver discloses that this configuration (hopper 108, external collection bin 109) is beneficial for removing debris from a filter housing.  MacLiver, fig. 1, [0054].
With this modification, the hopper 108 would correspond to the “internal dust collection system” of claim 6, while the external collection bin 109 would correspond to the “dust collection system” of claim 7.
Claim 8 requires that for the apparatus of claim 1, rotation of the cleaning heads is actuated by electricity.  Claim 9 requires that for the apparatus of claim 1, rotation of the cleaning heads is actuated by hydraulic pressure.  
Sellers teaches that the interface portion 96a may be actuated by an electric motor or other means (Sellers, [0071]), and therefore when Waldo’s heads 110a, 110b are rotatable in view of Sellers, it would have been obvious for the heads 110a, 110b to be actuated by electricity.  It also would have been obvious for the heads 110a, 110b to 
Response to Arguments
Drawings and Specification
The Examiner withdraws the previous objections to the specification and drawings in light of the amendments to the specification dated Dec. 30, 2020.
Prior Art Rejections
The Applicant first argues that Waldo in view of Sellers does not disclose a guide control configured to rotate a head about a centerline of the filter while the filter remains stationary.  Applicant Rem. dated Dec. 30, 2020 (“Applicant Rem.”) 3.  Rather, the Applicant asserts that Sellers’ vibration device 142 always vibrates filter 30 during the time that end effector 90a rotates to clean the filter 30 with compressed gas.  Id. at 3–5.  As such, this vibration prevents the filter 30 from being stationary during the cleaning operation. Id. 
The Examiner respectfully disagrees.  The applicant cannot show non-obviousness by attacking references individually where the rejections are based on a combination of the references.  MPEP 2145(IV).  Rather, the test for obviousness is what the combined teachings would have suggested to a person of ordinary skill in the art.  Id.
Here, the rejection of claim 1 is based on the combination of Waldo in view of Sellers.  More specifically, Waldo disclsoes an apparatus 100 for cleaning a diesel particulate filter (DPF) 106.  Waldo Fig. 7, [0066].  The apparatus comprises two Id.  Each head comprises a plurality of nozzles 112 directed toward the DPF.  Id.  The apparatus also comprises a turntable 104 that rotates the DPF 106 while the nozzles 112 supply compressed gas to the DPF from either side to clean the filter 106.  Id.  Waldo does not disclose that the DPF 106 is vibrated while compressed air cleans the DPF 106.

    PNG
    media_image3.png
    1060
    816
    media_image3.png
    Greyscale

Sellers also discloses a system for cleaning a diesel particulate filter 30.  Sellers Fig. 9, [0070].  The system comprises an “end effector” 90a, which supplies compressed gas to the filter 30 for cleaning.  Id.  The end effector 90a comprises a media interface portion 96a that mates with the filter 30 during cleaning.  Id. at [0071].  During the cleaning operation, the media interface portion 96a rotates relative to the filter 30 while the filter 30 remains stationary.  Id.  

    PNG
    media_image4.png
    960
    1245
    media_image4.png
    Greyscale

Therefore, it would have been obvious for Waldo’s compressed air heads 110a, 110b to rotate while the DPF 106 remains stationary—as opposed to the configuration in Fig. 7 where the DPF 106 rotates while the heads 110a, 110b remain stationary—because in the DPF cleaning art, Sellers teaches that this configuration is suitable for using a compressed gas cleaning head 90a to clean a diesel particulate filter 30.
As such, the Applicant’s argument that claim 1 is nonobvious is improper because it attacks Sellers individually, rather than the combination of Waldo in view of Sellers.  Waldo’s apparatus 100 does not vibrate the DPF 106 when it is cleaned by compressed air nozzles 112.  Therefore, when these nozzles 112 rotate to clean the filter 106 (in the same way that Sellers media interface portion 96a rotates), the filter 106 will not vibrate because Waldo fails to teach that the filter 106 vibrates during cleaning.
Additionally, the Applicant is incorrect in arguing that Sellers’s filter 30 always vibrates while the end effector 90a supplies compressed gas to clean the filter 30.  Id. at [0085].  Additionally, when the vibration device 142 is included it “may be activated before stored gas is released” for cleaning the filter, or “may be activated at any time during service the filter 30 so as to assist in removing matter therefrom.”  Id. at [0107].  
Therefore, the vibration device 142 may be omitted from Sellers’ system because the vibration device 142 is optional.  Additionally, the vibration device 142 may be inactive when Sellers’ end effector 90a supplies compressed gas to clean the filter 30 because vibration device 142 may be activated before the compressed gas is released, or may be activated at any time.  Sellers [0107].  As such, even looking at the references individually, Waldo’s device modified in view of Sellers would not require a vibration device because Sellers teaches that vibration device 142 is optional.  Sellers [0085].  And even if the vibration device 142 was included with Waldo, Waldo’s filter 106 would not be required to vibrate while the nozzles 112 rotate because Sellers’ vibration device 142 is active before the compressed gas is supplied to clean the filter 30, or at any other suitable time.  Id. at [0107].
Additionally, even if Waldo’s DPF 106 vibrated while the nozzles 112 rotated, the DPF would be “stationary” within the context of Applicant’s invention.  Claim 1 states that the “guide control [is] configured to rotate said head about a centerline of the filter while the filter remains stationary.”  Applicant’s device comprises a cabinet 200 that Id. at [0063].  The cabinet 200 further comprises cleaning heads 700 rotate in relation to the filter 400, supplying compressed gas to clean the filter 400, while the filter 400 remains static.  Id. at [0048].  This configuration is an improvement over prior art systems where the filter is rotated to clean each filter cell individually.  Id. at [0006].  
As such, under the broadest reasonable interpretation in light of the specification, the term “stationary” in claim 1 means that the filter does not rotate while the control guide rotates about the centerline of the filter.  The filter could vibrate, and remain “stationary” because the Applicant’s filter 400 is static in cabinet 200, even though the filter 400 is vibrated by the vibrator located within the cabinet 200.  Spec. [0063].  Therefore, even if Waldo’s DPF 106 is vibrated while its nozzles 112 rotate to clean the filter 106, the DPF 106 would be “stationary” in the context of the claim because the DPF 106 would sit stationary within the device while the nozzles 112 rotate in relation to the filter.  
The Applicant additionally argues that Sellers does not enable a person of ordinary skill in the art to rotate Waldo’s cleaning heads 110a, 110b with respect to the filter 106.  Applicant Rem. 4.  Rather, the Applicant argues that Sellers only discloses a system where the filter 30 is not removed from the vehicle during the cleaning operation.  Id. at 5.  Therefore, the Applicant argues that because the filter 30 is not removed, the cleaning head 90a cannot be handled and manipulated freely because the cleaning head 90a must fit through small openings that limit both the size and Id. at 7.  The Applicant’s attorney provides no evidence to support this position. 
The Examiner respectfully disagrees.  The Applicant is incorrect in arguing that Sellers’ device can only operate with the filter 30 being removed from the vehicle.  Rather, Sellers’ device can clean the filter 30 outside of the vehicle because the states that a user may attach and remove the service system 10 to the filter 30 “upon removing the device to which the device is attached.”  Sellers [0030].  Therefore, because Seller’s cleaning system 10 can be used either in situ or ex situ, it would have been obvious to modify Waldo’s cleaning apparatus (which operates ex situ) in view of Sellers.
Furthermore, the arguments of counsel cannot take the place of evidence in the record.  MPEP 2145(I).  Therefore, the attorney’s statement that Seller’s cleaning head cannot be handled and manipulated freely because it must fit through small openings is unpersuasive because there is no evidence to support this claim. 
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  MPEP 2145(III).  Rather, the test is what the combined teachings would have suggested to those of ordinary skill in the art.  Id.  
Therefore, even if the components of Sellers’ device could not be physically combined Waldo, due to the fact that some embodiments of Sellers operate in situ—this would not prevent Waldo from being modified in view of Sellers.  Rather, Sellers suggests that the cleaning head 90a used to supply compressed gas to clean a DPF can rotate during this cleaning process while the DPF remains static.  Sellers Fig. 9, [0070], [0071].  Because Waldo cleans a DPF in basically the same way, but with the 
Additionally, the Applicant’s analysis is incorrect because it attacks Sellers individually, without explaining why the combination of Waldo in view of Sellers would be nonobvious.  MPEP 2145(IV).  As noted, Waldo discloses cleaning heads 110a, 110b which are stationary while the diesel particulate filter 106 rotates as nozzles 112 on the cleaning heads supply compressed gas for cleaning the filter 106.  Waldo Fig. 7, [0066].  Sellers discloses a cleaning head 90a with interface portion 96a that rotates as it supplies compressed gas to clean a static diesel particulate filter 30.  Sellers Fig. 9, [0070], [0071].  Therefore, because either configuration—static nozzles with a rotating filter or a static filter with rotating nozzles—can be used to clean a diesel particulate filter, it would have been obvious to modify Waldo so that its cleaning heads 110a, 110b rotate, in the manner taught by Sellers.
Furthermore, Sellers would enable a person of ordinary skill in the art to make this modification.  A prior art reference provides an enabling disclosure if the public was in possession of the claimed invention before the effective filing date of the claimed invention.  MPEP 2121.01.  Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his or her own knowledge to make the claimed invention.  Id.  Additionally, even if a reference teaches an inoperative device, it is prior art for all that it teaches.  MPEP 2121.01(II).  Therefore a non-enabling reference may qualify as prior art for the purpose of determining obviousness.  Id.  
Here, Sellers is enabling because its end effector 90a has essentially the same structure and function as Waldo’s cleaning heads 110a, 110b.  Both elements are used to supply pressurized gas to the end of a diesel particulate filter for cleaning.  Waldo [0066]; Sellers [0070, [0071].  Therefore, the public was in possession of a rotating pressurized gas head used for cleaning a diesel particulate filter at the time of Applicant’s effective filing date.  The fact that Sellers’ Fig. 9 embodiment uses this cleaning head 90a in situ rather than ex situ does not affect the operability of the rotating nature of the end effector 90a.  Rather, the end effector 90a could rotate even if the diesel particulate filter 30 was removed because the reference repeatedly teaches that the filter 30 can be cleaned outside of the vehicle.  Sellers [0029], [0087], [0089].
Additionally, even if Sellers’s end effector 90a could only rotate when provided in situ, the reference can be combined with Waldo in an obviousness rejection because Sellers teaches that a rotating cleaning head can be used to supply compressed gas to clean a diesel particulate filter (Sellers [0070], [0071]), and Waldo discloses a cleaning head used to clean a similar diesel particulate filter (Waldo [0066]).  The technology used to rotate a cleaning head is relatively simple because it is in the mechanical arts, and therefore a person of ordinary skill in the art could have used his or her own knowledge to make Waldo’s cleaning heads 110a, 110b rotate in view of Sellers’ teaching that this rotating feature is a suitable way to clean a DPF.  MPEP 2121.01.  A person of ordinary skill in the art is a person of ordinary creativity, not an automaton.  MPEP 2143.03(I).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776